Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 1 of 23




                 EXHIBIT 2
 ..-
                                    Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 2 of 23



                                                       COMMONWEALTH OF MASSACHUSETTS

                SUFFOLK, ss.                                                                                   SUPERIOR COURT
~one.€ ~EuT                                                                                                    CIVIL ACTION
05,D~·l~                                                                                                       NO. 1784CV02876
~. M.'t>,12.. +~             I


(3.G.S,                                                            DENNIS W. BURKE, M.D.
c. . F. c..'
J ,J, {l.,
l').,M,~,:,._(                                                                    vs.
R.,£,5.J'IL
t.F.IM..                     THE GENERAL HOSPITAL CORP., d/b/a MASSACHUSETTS GENERAL HOSPITAL
S,'b,A,                                                                       & others•
c~~-
R.. r-, •
                                 MEMORANDUM OF DECISION AND ORDER ON PLAINTIFF'S MOTION TO
6.ctL.
A,S,Lv     I
                                 COMPEL PRODUCTION OF DOClJMENTS RELATING TO DONALD STERN'S
t=,'J ~        --· . -                  INVESTIGATION OF CONCURRENT SURGERY AT MGH

                                    This contentious action arises out of the termination of plaintiff Dennis W. Burke, M.D.'s
       lMs>
                         ("Dr. Burke"), staff privileges and appointment at defendant The General Hospital Corp., d/b/a

                         Massachusetts General Hospital(' MGH ). Dr. Burke alleges that he was terminated in

                         rernliation for his whistleblowing about the practice that bas come to be referred as "concurrent

                         surgery" and that is alleged to have been performed at MGH, and thus his termination, be claims,

                         was in violation of G. L. c. 149, § 187 and public policy. The matter is now before the court on

                         Dr. Burke's motion to compel the production of documents related to an independent, third party

                         investigation of the practice of concurrent surgery at MGH commissioned by defendant Partners
- - - - - - - -- -- - - - - - - - - - -                                                                                          7
                                                                                                                                     I

                         Healthcare Systems, Inc. ("Partners"), which resulted in a written report containing the results o

                         the investigation and recommendations ("Stem Report"). To aid in this decision the court

                         ordered the defendants to produce a redacted version of the report, redacted as to sections that

                         the defendants' deem to be attorney client or otherwise privileged, for the court's in camera

                         review. Upon review, and for the following reasons, Dr. Burke's motion to compel is

                         ALLOWED IN PART and DENIED IN PART. The motion is ALLOWED as to the redacted


                         1
                             The Massachusetts General Physicians Organization and Partners Healthcare System, Inc.
         Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 3 of 23




Stern Report, in the redacted format submitted to the court by the defendants for its in camera

review in connection with this motion and DENIED as to plaintiffs request for the unredacted

Stern Report.



                                                  BACKGROUND

         A.        The Practice of Concurrent Surgery at MGH's Department of Orthopaedics.

         According to Dr. Burke's first amended complaint,2 he is an orthopedic surgeon with a

longstanding association with MGH. He joined MGH' s Department of Orthopaedics

("Department") in or around 1983. Dr. Burke is a highly skilled surgeon and he was devoted to

his patients at MGH.

         In or around 2000, a new chief took over the Department. He began permitting certain

attending surgeons3 to schedule more than one surgical procedure, in two different operating

rooms, under their name at the same time. These surgeries involved scheduling the actual

procedures at the same or nearly the same time, all with the same surgeon listed as the primary

attending physician and as the biller for services provided. Such scheduling is referred to as

"running two rooms" or "concurrent surgery." Dr. Burke alleges that one of the risks of

concurrent surgery is that a patient might be left under anesthesia longer than necessary to

accommodate the attending surgeon's other surgical procedure. As the practice became more

common at MGH, according to Dr. Burke's allegations, patients whose surgeries would be

performed concurrently with other procedures were often not informed, nor was their express




2 The facts as alleged in Dr. Burke's first amended complaint are accepted as true for purposes of this motion only
because they are relevant as to the scope of discovery permitted under Mass. R. Civ. P. 26.
3 An attending physician is one who is "responsibl.e for the care provided a patient in a hospital ... ; usually on the

staff of a hospital and often supervising the house staff. fellows, and students." Am . Jur. Proof of Facts 3d,
Attorney's Illustrated Medical Dictionary P36 (2002).


                                                            2
         Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 4 of 23




consent obtained. For many years, MGH did not have a policy requiring that such consent be

obtained.

         B.       Dr. Burke's Complaints About the Practice of Concurrent Surgery in the
                  Department.

         Dr. Burke alleges that after learning of a 2008 incident where a patient suffered severe

complications during a concurrent surgery, he expressed his concerns about the dangers of the

practice to the Department's Chairman, but, he claims, the practice continued unabated.

Thereafter, between 2010 and 2012, Dr. Burke continued to express his concerns about

concurrent surgery to MGH leaders, including its president, Peter Slavin, M.D. ("Dr. Slavin").

         C.       In 2011, Partners Hired Attorney Donald Stem and his Law Firm to Review the
                  Practice of Concurrent Surgery in the Department.

         In 2011, defendant Partners4 hired attorney Donald Stem ("Attorney Stem"), a former

U.S. Attorney, to conduct a review of the practice of concurrent surgery in the Department. He,

and his firm, Cooley LLP, issued a report dated December 21, 2011. A redacted version of the

Partner's engagement letter along with a redacted version of the December 21, 2011 Stem

Report were provided to the court for an in camera review to aid the court in its decision on Dr.

Burke's motion to compel production of the report. 5 In light of this court's order allowing the

production of a redacted version of the Stem Report, and to better understand the court's

reasoning for its decision, the scope of Attorney Stem's t engagement must be ·examined. The

engagement letter states that it is for the "Massachusetts General Hospital Orthopedics


4
  On May 24, 2011, Partners, for itself and its affiliates, sent an engagement letter retaining Donald Stem (of Cooley
LLP) for the "Massachusetts General Hospital Orthopedics Investigation." It is a two-page engagement letter signed
by Partners and Stem. It incorporates by reference Partners' standard Business Associate Agreement for Outside
Counsel. The defendants were unable to find the actual signed Business Associate Agreement but submitted to the
court a blank form of the sort employed during the relevant time.
5 As referenced earlier in this decision, the court ordered the defendants to provide the court with a redacted version

of the Stem Report, thereby permitting the defendants to specify those portions of the report over which they claim a
specific privilege such as attorney client communication, work product or peer review. The resulting redacted Stern
Report was then viewed by the court in camera.


                                                           3
        Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 5 of 23



Investigation" and Stem is asked to "represent Partners' interests ... in connection with an

internal review of certain practices within the orthopedic department at Massachusetts General

Hospital." It further states that: "[w ]e understand that you will endeavor to collaborate on

substantive and strategic decisions regarding the prosecution of the above - referenced matter

and otherwise work cooperatively with Partners lawyers in connection with the described

project." (The "above - referenced" matter is the Massachusetts General Hospital Orthopedics

Investigation.) The engagement letter was executed by Julie C. Chattopadhyay, identified as

legal counsel for Partners, and Attorney Stem.

        According to the February 12, 2019 affidavit of Partners' former general counsel, Brent

Henry ("Henry"), which was submitted in ~upport of the defendants' opposition to Dr. Burke's

motion to compel, he avers that he retained Attorney Stem "to investigate the concerns raised by

Dr. Burke and to provide legal advice about whether or not the concerns raised by Dr. Burke

posed any legal risks to the hospital." Henry further avers that at the time he retained Attorney

Stem, "the Nina Shervin litigation6 was pending and based upon the information conveyed to me

about Dr. Burke's concerns, I believed that additional litigation was a real possibility and that a

review of Dr. Burke's concerns by outside counsel was necessary."

        As outlined above, the engagement letter and the redacted Stem Report clearly addressed

Dr. Burke's allegations. Contrary to the suggestion in Henry's affidavit, the engagement letter

did not mention anything about legal advice for actual or potential litigation, nor did it reference

potential or actual employment litigation alleging gender based discrimination, such as Dr. Nina

Shervin had lodged against these defendants. Further, a review of the redacted Stem Report

reveals only one passing reference to Nina Shervin and her lawsuit in the context of information


6
 Nina Shervin was an orthopedic resident at MGH who unsuccessfully sued several of the present defendants for
gender discrimination and retaliation in April 2010. The trial concluded in May 2014.


                                                       4
         Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 6 of 23




that came to light in this lawsuit. (See redacted Stem Report pg. 17), The redacted Stem Report

focused many of its summary findings on Dr. Burke's concerns about concurrent surgery at

MGH concluding, inter alia, that there was a "paucity of specifics used to buttress [his] claims"

and "Dr. Burke's allegations are not supported by our investigation.... " The thirty-five (35) page

Stem Report is a comprehensive review not only of Dr. Burke's specific concerns but also

addresses MGH's policy concerning concurrent surgery, and examined incidents of alleged

adverse outcomes , and finally it summarizes various points of views from different doctors

regarding the practice. It also includes recommendations regarding MGH's practices relating to

concurrent surgery, though these sections, not surprisingly are redacted in the court's redacted

Stem Report as the defendants have asserted privilege for those sections .. What is clear from the

redacted report, is that the catalyst for the Stem Report was MGH' s desire to investigate Dr.

Burke's concerns about the practice of "running two rooms."

        MOH has kept the contents of the Stem Report mostly confidential. 8 To this court's

knowledge, the Stem Report has not been ordered produced in any other litigation that involves

the concurrent surgery practice or in any medical malpractice cases where it has been alleged

that the practice may have caused, in whole or in part, any patient harm. However, several years

after the report was issued, in 20 ~4, MGH's in-house attorneys provided a copy of the Stem

Report (or at least a portion of it) to its public relations firm Rasky Baerlein Strategic

Communications, Inc. ("Rasky"). Partners and MGH had retained Rasky on April 16, 2014 to

provide "Litigation Communications Support with regard to Nina Shervin M.D. litigation and

related matters including Sports Medicine Service transitions and Concurrent Surgery policy,"

according to the agreement retaining Rasky. MGH also made generalized references to the Stem


8
 Each page of the Stem Report provided to the court was stamped "confidential" and is stamped "Attorney client
privileged Communication."


                                                        5
           Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 7 of 23




Report to a Boston Globe reporter in an undated interview,9 in an opinion piece published in the

Boston Globe on January 10, 2016, 10 and in an open letter to the MGH community from October

2015. 11

           D.     Post-Issuance of the Stern Report, Dr. Burke Brings his Complaints to the
                  Attention of the Massachusetts Board of Registration in Medicine and Department
                  of Public Health.

           In or around June 2012, MGH circulated a revised concurrent surgery policy, which,

according to several MGH emails in the record, implemented changes based on the findings and

recommendations of the Stem Report. Neither side has provided a copy of this policy to the

court, but Dr. Burke alleges that it barred attending surgeons from scheduling three concurrent

procedures but permitted them to schedule two such procedures. Additionally, Dr. Burke alleges

that the policy provides that an attending surgeon could schedule a procedure and not be present

in the operating room as long as he or she was present somewhere on the MGH campus. Dr.

Burke raised concerns about the new policy to senior MGH leaders.

           According to the first amended complaint, in August of 2012, Dr. Burke claims that a

patient in what was alleged to have been a concurrent surgery emerged from the procedure as a

quadriplegic. The surgeon who performed this procedure had also performed a February 2012

alleged concurrent surgery on a professional baseball pitcher who experienced complications

from his surgery. Thereafter, in September 2012, Dr. Burke filed complaints with the

Massachusetts Board of Registration in Medicine ("Board") and the Massachusetts Department

of Public Health ("DPH") regarding the Department's practice of concurrent surgery. He did not

name any specific MGH physicians in those complaints.


9
   MGH indicated that the Stem Report found no basis to support Dr. Burke's concerns.
10
   MOH indicated that it had engaged Attorney Stem "to review allegations made by a senior MGH surgeon" and
that "Stem reassured us that the allegations were not supported by his findings."
11
   MOH indicated that the Stem Report did not support Dr. Burke's allegations.


                                                       6
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 8 of 23




       Dr. Burke alleges that the Department's practice of concurrent surgery came to the

attention of the Boston Globe's Spotlight Team during the pendency of the Nina Shervin

litigation. Dr. Burke spoke with reporters from the newspaper, who contacted him. MGH also

spoke with the Spotlight team. According to Dr. Burke, MGH made statements to the newspaper

indicating that Dr. Burke also commonly engaged in concurrent surgery, the very practice he

complained of, a charge that Dr ..Burke denies. To rebut the alleged misrepresentation made by

MGH to the Spotlight Team, Dr. Burke printed out some of patient operative reports from

MGH's electronic medical record system, redacted all patient-identifying information, and

provided the redacted records to the newspaper. Dr. Burke maintains that none of the records he

disclosed contained any information in violation of the Health Insurance Portability and

Accountability Act of 1996 ("HIP AA"). MGH disagreed.

       According to the first amended complaint, MGH's Privacy Officer thereafter initiated an

investigation of Dr. Burke for his alleged mishandling of patient records. On August 10, 2015,

MGH informed him that, unless he resigned within twenty-four hours, his staff privileges would

be terminated. Dr. Burke declined to resign, and by letter dated August 12, 2015, MGH

terminated his privileges. That same day, defendant The Massachusetts General Physicians

Organization ("MGPO") terminated Dr. Burke's Use, Occupancy and Services Agreement and

Participating Clinician Agreement. He was informed that he would have to vacate his office by

November 10, 2015. On September 10, 2015, Dr. Slavin informed Dr. Burke that his

appointment to MGH's professional staff had been terminated as well.

       In a letter to the MGH community published on October 30, 2015, (after the Spotlight

Team's report was published on October 25, 2015), Dr. Slavin and MGPO's CEO and chairman

indicated that Dr. Burke had been terminated "because of significant, unprecedented breaches of




                                                7
        Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 9 of 23




hospital confidentiality policies," and not because he raised concerns about the practice of

concurrent surgery. The letter stated that MGH learned from the Boston Globe that Dr. Burke

had provided reporters with 449 hospital medical records and with confidential information from

an orthopedic morbidity and mortality conference. It further stated that "[t]his highly intentional
                                                                                              •
breach of our policies represents the most serious and substantial violation of confidentiality at

the MGH that we know of."

         On September 7, 2017, Dr. Burke filed this action claiming that the defendants retaliated

against him on account of his complaints about the practice of concurrent surgery at MGH. In

document requests to the defendants, Dr. Burke requested documents relating to Attorney Stem's

investigation and the Stern Report. The defendants objected to producing the documents based

on the attorney-client privilege and the work product doctrine. 12 The defendants have provided a

copy of the Stem Report to the court to review in camera in connection with the pending motion.

The defendants represent that they have redacted from this copy information they deem

privileged as an attorney client communication, and that they have also redacted portions they

deem protected by the medical peer review privilege. They also make a general claim of work

product privilege for the entire Stem Report. Each claim of privilege is addressed by the court.

                                                 DISCUSSION

         The chronology of events is important. According the first amended complaint, Dr.

Burke began complaining about the practice of concurrent surgery in 2008, and he continued

complaining even after completion of the Stem Report and MGH's enactment of its 2012 revised

post-Stern Report policy governing concurrent surgery. In fact, it was after the completion of the

Stem Report in 2012 that Dr. Burke brought his concerns outside the hospital, to the Board and


12
   Peer Review was also a basis for the redactions in the in camera version of the Stem Report examined by the
court.


                                                         8
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 10 of 23




DPH to complain about the practice after two unfavorable surgical outcomes happened during

concurrent surgery procedures. The Globe Spotlight article was first published on October 25,

2015, but, according to the complaint, the research for that piece began in 2014. From August-

September 2015 the defendants began and completed the process to terminate Dr. Burke's

privileges and associations with MGH and MGPO, some four years after the Stern Report was

completed in December 2011.

        I.     Mass. R. Civ. P. 26

       Rule 26(b)(l) of the Massachusetts Rules of Civil Procedure states that "[p]arties may

obtain discovery regarding any matter, not privileged, which is relevant to the subject matter

involved in the pending action." "Relevance is a broad concept, ... and any information which

tends to establish or at least shed light on an issue is relevant." Adoption of Carla, 416 Mass.

510,513 (1993). Here, Dr. Burke has alleged that he was terminated in violation ofG. L. c. 149,

§ 187 and public policy because he complained about the practice of concurrent surgery at MGH

and brought those complaints not only in house at MGH but also to the Board and DPH. The

scope of those allegations then sets the stage to determine what is a relevant area of inquiry in

discovery.

       The defendants' argument that the Stern Report and related documents are not relevant to

Dr. Burke's claims ignores the broad scope of permissible discovery under Mass. R. Civ.     P: 26.
See Alphas Co. v. Kilduff, 72 Mass. App. Ct. 104, 116 (2008) (Mass. R. Civ. P. 26[b] [ 1] affords

broad latitude in discovery of relevant information). This is especially so here where Dr. Burke

questions the defendants' motivation for his termination. He challenges the basis for their denial

that his termination was retaliation for his whistleblowing. The defendants deny that Dr. Burke

was terminated because of his complaints about the practice of concurrent surgery. Given these




                                                  9
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 11 of 23




allegations then, the Stern Report-which investigated those complaints-and related documents

are relevant to issues in the lawsuit, e.g., pretext and witness credibility. See Adoption of Carla,

416 Mass. at 513. See also Cronin v. Strayer, 392 Mass. 525,534 (1984) (discovery designed to

help define and clarify issues);

       Thus, the only basis on which the defendants may withhold the requested documents is

privilege, e.g., the attorney-client privilege, the work product doctrine, or the medical peer

review privilege, all of which the defendants have raised and the court addresses below.

However, the court notes that in the redacted version of the Stem Report the only types of

redaction are a blacked-out sections without any label and a blacked-out section that is

superimposed with the heading "Peer Review." For purposes of deciding this motion, the court

presumed anything redacted that was not identified as peer review was attorney-client privilege,

because the court finds there is no work product privilege attached to the Stem Report ..

       II.     Attorney-Client Privilege

               A.    Application of the Privilege

       The attorney-client privilege protects "all confidential communications between a client

and its attorney undertaken for the purpose of obtaining legal advice." Suffolk Constr. Co. v.

Division of Capital Asset Mgt., 449 Mass. 444, 448 (2007). The party asserting the privilege has
                                                      ---

the burden of showing it applies and that it has not been waived. See Commissioner of Revenue

v. Comcast Corp., 453 Mass. 293, 304 (2009). The privilege is to be construed narrowly. See id

The defendants have the burden of proving that there is a privilege .md that it has·not yet been

waived. The defendants did not fully discharge their burden. The court concludes that the

attorney-client privilege does not protect the redacted version of the Stem Report provided to the

court for its in camera review. However, on this record, the court cannot determine if the




                                                 10
                Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 12 of 23




         redacted sections, not labeled as peer review, contain attorney-client privileged communications,

         and if so, whether, if this information was provided to Rasky or any other outside party, if so

         then any privilege may be deemed waived. However, on this record, because the court lacks

         necessary factual information the court has not decided whether the unlabeled and redacted

         sections of the Stem Report are privileged. Rather, the court concludes that the redacted version

         as provided to the court is not privileged and shall be produced in that redacted format.

                Henry, Partners' s former general counsel, states that he retained Attorney Stem to

         provide legal advice regarding whether Dr. Burke's concerns posed any legal risks to MGH.

         Even accepting Henry's statement as true, it is insufficient and does not shield the entire Stem

         Report from discovery because not every page contains attorney-client privileged material.

         Indeed, the majority of the report provided to the court has not been redacted by the defendants,

         and includes sections on background, interviews, and the Department's practices. Henry's

         conclusory statement is over inclusive at best and is not as persuasive as a review of the redacted

         versions of the engagement letter and the Stem Report, which reveal far more non-privileged

         information than Henry's affidavit might suggest.

                The contemporaneous evidence, specifically the redacted engagement letter and redacted

         Stem Report, do not support the conclusion that Attorney Stem was engaged solely to provide
- -- -
         legal advice. See Cavallaro v. United States, 284 F.3d 236,248 (1st Cir. 2002) (noting lack of

         contemporaneous evidence that accountants were assisting in providing legal advice, and that

         accountant's statement indicating such "was made after the fact, in the midst of litigation, with

         little support in the contemporaneous record"); Lynx Sys. Developers, Inc. v. Zebra Enters.

         Solutions Corp., 2018 WL 1532614 at *3 (D. Mass. 2018) (noting lack of"contemporaneous

         documentation to suggest that these communications were for the purpose of obtaining legal




                                                          11
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 13 of 23




advice from the lawyer"); Banco do Brasil, S.A. v. 275 Washington St. Corp., 2012 WL 1247756

at *3-4, 7-8 (D. Mass. 2012) (conclusory affidavits did not support application of privilege). In

fact, the Stem Report looks like it was, as MGH admitted to outside parties (e.g., the public and

the DPH), an investigation into the practices complained ofby Dr. Burke and review of

recommended practices in light of that investigation. The report, according to statements made

by MGH at various times before and even during the pendency of this suit, concluded that Dr.

Burke's complaints were without a basis in fact and it exonerates MGH's practice of concurrent

surgery.

        Henry's affidavit is also at odds with prior statements of the defendants' leadership and

physicians who were involved in dealing with Dr. Burke's concerns and with how to address

those concerns, including engaging an outside entity to review them. See Dublin Eye Assocs.,

P.C. v. Massachusetts Mut. Life Ins. Co., 2013 WL 653541 at *8 (E.D. Ky. 2013) ("A party

should not be able to create a factual issue regarding privilege by filing an affidavit that conflicts

with earlier deposition testimony."). Cf. O'Brien v. Analog Devices, Inc., 34 Mass. App. Ct.

905, 906 ( 1993) ("a party cannot create a disputed issue of fact by the expedient of contradicting

by affidavit statements previously made under oath at a deposition").

       For example, contemporaneously with Attorney Stem's. review and the Stem Report, (1)

Michael Jellinek, M.D., told Dr. Burke that MGH "engaged Attorney Stem to conduct an outside

review of the issues you raise, and [is] in the process of implementing changes in policies and

procedures based on this review"; and (2) Cathy Minehan, the chair of MGH's board of trustees,

told Dr. Burke that MGH "commissioned an outside review to study [his concerns]" and as a

result, "changes in various surgical policies and practices have been recommended and will be

made." These statements indicate that Attorney Stem was not engaged exclusively to provide




                                                  12
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 14 of 23




legal advice, but rather, to review MGH's surgical policies and business practices and perhaps

also make legal recommendations.

        More recently, MGH stated in a January 10, 2016 opinion piece published in the Boston

Globe that it had engaged Attorney Stem "to review allegations made by a senior MGH surgeon"

and that "Stem reassured us that the allegations were not supported by his findings." David

Torchiana, M.D. ("Dr. Torchiana"), testified at his deposition in this matter that MGH decided to

address Dr. Burke's concerns with an external review by a third party, that they chose Attorney

Stem because he had unimpeachable integrity and could handle a very contentious issue with

experience and judgment, and that the purpose of the Stem Report was to understand the validity

or lack thereof Dr. Burke's allegations. He also testified that the Stem Report did not constitute

a legal compliance analysis, but rather, an analysis of whether there was fraud (i.e., documents

being altered) and intimidation (i.e., whether people were afraid to speak up). Dr. Slavin,

MGH's president, testified at his deposition that the Stem Report would "get to the bottom" of

Dr. Burke's concerns, which were inconsistent with what Dr. Slavin was hearing from other

people within the operating rooms. He also testified that the most important issue Attorney Stem

addressed was patient safety. Peter Dunn, M.D., the head ofMGH's operating rooms, testified

that he did not consider the Stem Report legal advice.

       The court recognizes that these statements were, like Henry's affidavit, made several

years after the completion of the Stem Report and it is for that reason the court places more

weight on the 2011 engagement letter and the 2011 Stem Report that each contradict the

defendants' premise in their opposition to this motion that Attorney Stem was hired because he

was a lawyer solely to provide legal advice. The fact that an attorney was engaged to conduct

the review of concurrent surgery in the Department does not automatically render all




                                                13
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 15 of 23




communications with him as involving legal advice. Cf. United States v. Textron Inc. &

Subsidiaries, 577 F.3d 21, 29 (1st Cir. 2009) (attorney-client privilege not triggered merely

because material prepared by lawyers or represented legal thinking). Rather, the attorney must

be acting in that capacity, i.e., as a legal advisor. See Commissioner of Revenue, 453 Mass. at

303.

        The court concludes that the defendants have not met their burden of showing that

Attorney Stem was engaged solely to provide legal advice. To the extent that portions of the

report do address confidential attorney-client communications, i.e., legal advice Attorney Stem

provided, those portions may be privileged and have been redacted from the version of the Stem

Report that the court orders defendants to produce. The court is ordering production only of

those portions of the Stem Report that have not been redacted as attorney-client privileged or as

peer review as in the court's redacted version. This decision is without prejudice for any further

motion practice challenging the scope of the attorney-client privilege or the waiver argument,

which is discussed below.

               B.    Waiver of the Privilege

       Even if the privilege did protect the portions redacted and identified as legal advice in the

court's in camera version of the Stem Report, as to those marked communications, the privilege

may well have been waived if the defendants provided an unredacted copy of the Stem Report to

Rasky, its public relations firm or any other person or entity not within the attorney client

relationship. Voluntary disclosure of a privileged communication ordinarily waives the

attorney-client privilege. See Neelon v. Krueger, 2015 WL 4254017 at *5 (D. Mass. 2015); Ace

Am. Ins. Co.,. 2012 WL 3124620 at *4. On this record, the court does not know whether the




                                                 14
        Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 16 of 23




entire report or only segments of the report were provided to Rasky and without those facts this

court cannot rule whether the privilege has been waived as to the redacted portions.

         Because this issue is likely to be further litigated, the court observes that while the

defendants argue that, pursuant to the so-called "functional equivalent" doctrine, they did not

waive the attorney-client privilege when they provided the Stem Report to Rasky, on this record,

that proposition seems to stretch the doctrine. 13 The exception to the wavier rule applies when

an independent consultant may be treated as the functional equivalent of the client's employee

for purposes of the attorney-client privilege. See Banco do Brasil, 2012 WL 1247756 at *6,

citing In re Bieler Co., 16 F.3d 929, 938 (8th Cir. 1994). "It is not often that the ability arises to

treat someone who is not a principal or employee of an entity, as so close to one as to merit the

extension of the privilege to communications in which that person participates." 14 One

Ledgemont LLC v. Lexington Zoning Bd. ofAppeals, 2014 WL 2854788 at *4 (Mass. Land Ct.

2014). Whether this exception applies is dependent on the particular facts of the case. See

Banco do Brasil, 2012 WL 1247756 at *6.

         Factors on which courts have relied in finding an independent consultant to be the

functional equivalent of an employee include the consultant: holding itself out as the client's

agent and/or spokesperson; helping to fit the client's actions into a legal framework; conferring

frequently with the client and/or its attorneys; drafting documents incorporating legal advice



13
   The defendants also briefly mention the "common interest" doctrine as a basis.for why they did not waive the
attorney-client privilege, but that doctrine does not apply here where Rasky was not represented by counsel. See
America's Test Kitchen, Inc. v. Kimball, 2018 WL 2049490 at *3-4 (Mass. Super. 2018).
14
   The Land Court also stated:

         "Where the relationship with the company is one the non-employee has with many other clients or
         customers; is single-purpose and limited in scope, duration, and responsibility; or does not put the non-
         employee in a high level, trusted decision-making or guiding role, equivalent to that of an employee, the
         non-employee does not hold the status necessary to keep communications involving him or her privileged."

One ledgemont, 2014 WL 2854788 at *4.


                                                         15
        Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 17 of 23




received from the client's attorneys; having authority to make decisions and statements on the

client's behalf; having a long involvement with the client's business; being a key decision leader

for the client; and working exclusively or almost exclusively with the client. See In re Bieter

Co., 16 F.3d at 933-934, 937-938 (real estate consultant intimately involved with client's

business objective); In re Copper Market Antitrust Litig., 200 F.R.D. 213, 215-216, 218-219

(S.D.N.Y 2001) (public relations firm incorporated into client's staff to perform necessary

corporate function); 15 One Ledgemont, 2014 WL 2854788 at *3 (real estate advisor's role was

same as one who was high-level principal or employee of clients).

         There remain questions as to whether Rasky's role rose to the level of being the

functional equivalent of the defendants' employee. The Rasky engagement letter states that

MGH hired them to provide: Litigation Communications Support with regard to Nina Shervin

M.D. litigation and related matters including Sports Medicine Service transitions and Concurrent

Surgery policy." The defendants cite the agreement with Rasky, which requires that Rasky hold

in confidence all information it receives from Partners and MGR. They also claim that MGH's

in-house counsel provided legal advice to members of the team (including Rasky) involved in

responding to the Spotlight inquiries so that MGH's public relations strategy could be consistent

with its legal strategy. ~ owever, the testimony cited to support this assertion merely indicates

that in-house counsel was in frequent communication with the team and recites one occasion in

which MGH employees (but apparently not its in-house counsel) discussed with Rasky

answering questions honestly without violating HIP AA.




15
   The defendants rely heavily on In re Copper Market Antitrust litigation-which applied the attorney-client
pr ivilege to commun ications with an outside public relations firm- but another judge of the same court has stated
that that decisi on re lied on an "expans ive interpretation" of In re Bieler. In re Currency Conversion Fee, 2003 WL
22389169 at *2 (S .D.N.Y. 2003).


                                                          16
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 18 of 23




        The defendants have the burden of showing that this exception applies. The defendants

contend that in-house media and public relations persons would be the functional equivalent of

Rasky and if the privilege would have encompassed employees on MGH's payroll, in house,

then the same should be true for Rasky. However, on this record it is not so clear. The context

for providing the Stern Report to Rasky appears to have been to assist MGH in responding to the

public relations and communication issues that surrounded MGH and its concurrent surgery

practice after the practice came to light in the Nina Shervin lawsuit. In other words, it appears to

have been to address a public relations issue, and not necessarily to aid the legal team in

addressing any particular legal risk, exposure, or lawsuit. The Stern Report was issued

approximately three years before it was shared with Rasky and by that point, it is not clear

whether the report's recommendations would have been implemented and thus be in the public

domain at MGH. If the material was not privileged in the first instance or had been waived

before being presented to Rasky, the mere act of claiming the privilege now cannot breathe new

life into a waived a privilege. Further, as noted above, it is not clear how much or how little of

the Stern Report the defendants provided to Rasky. Therefore, on this record, the court cannot

determine whether the privilege for attorney-client communications appearing on those pages of

the Stern Report that were redacted and characterized as legal advice by the defendants on the

court's in camera copy is deemed waived by virtue of sharing the Stern Report with Rasky or

other third persons or entities.

        III.    Work Product Doctrine

                A.    Application of the Doctrine

        The defendants contend that the entire 2011 Stern Report is shielded from discovery

because it consists work product. The court disagrees. Under Mass. R. Civ. P. 26(b)(3),




                                                 17
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 19 of 23




documents are protected as work product only if they were prepared "in anticipation of

litigation." The Supreme Judicial Court has determined that "in anticipation of' means "because

of," such that "a document is within the scope of the rule if, 'in light of the nature of the

document and the factual situation in the particular case, the document can be fairly said to have

been prepared because ofthe prospect of litigation."' Commissioner of Revenue, 453 Mass. at

316-317 (citation omitted; emphasis in original). The purpose of the work product doctrine is "to

establish a 'zone of privacy for strategic litigation planning ... to prevent one party from

piggybacking on the adversary's preparation."' Id at 311-312 (citation omitted). The party

seeking protection under the doctrine has the burden of showing that the requested documents

were prepared in anticipation of litigation. See id at 315. The defendants have not met this

burden here.

       The defendants once again rely primarily on Henry's affidavit, which states that when he

retained Attorney Stem, "the Nina Shervin litigation was pending and based upon the

information conveyed to me about Dr. Burke's concerns, I believed that additional litigation was

a real possibility and that a review of Dr. Burke's concerns by outside counsel was necessary."

The defendants assert that this statement should be dispositive of the issue, but the court

disagrees for the reasons discussed above regarding the affidavit's conclusory assertions, the

contrary information in the engagement letter, the Stem Report, and the chronology of the events

preceding this litigation. See also Safeco Ins. Co. ofAm. v. ME.S., Inc., 289 F.R.D. 41, 50

(E.D.N.Y. 2011) ("the party asserting the work-product doctrine must rely on more than

conclusory allegations to discharge its burden"). Further, the court concludes that the

preponderance of the evidence in the record does not support the conclusion that the defendants

had an objectively reasonable belief in 2011 that they would terminate Dr. Burke in 2015,




                                                  18
        Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 20 of 23




resulting in this litigation in 2017, such that this litigation was within the realm of possibility

when they engaged Stem. See In re Grand Jury Subpoena, 220 F.R.D. 130, 140, 147-148 (D.

Mass. 2004) (fair preponderance of evidence must demonstrate applicability of work product

doctrine, and subjective belief of real possibility of litigation must be objectively reasonable).

         The evidence the defendants cite to support their assertion that the Stem Report was

prepared in anticipation of litigation comprises Henry's affidavit and testimony from several

MGH physicians (some of it vague) that they believed there may be litigation in the future. 16

However, there are no contemporaneous records indicating that the Stem Report was prepared

because of the prospect oflitigation. See Banneker Ventures, LLC v. Graham, 253 F. Supp. 3d

64, 73 (D.D.C. 2017) (acknowledging attorney's affidavit stating she was aware of possibility of

litigation but noting that defendant's contemporaneous statements did not indicate investigation

was conducted as result of anticipated litigation). Cf. Cavallaro, 284 F.3d at 248. The

defendants' concerns are nonspecific. On this record, especially considering MGH's

considerable risk exposure with its operations, research, employees and facilities, it could always

anticipate some type of litigation.

         More importantly, Attorney Stem was retained in May 2011, but Dr. Burke began

expressing concerns about concurrent surgery in 2008 and the present lawsuit was not

commenced until September 2017, more than six years after Attorney Stem was retained. This

temporal remoteness significantly undermines the defendants' assertion that the Stem Report

was prepared because of the prospect of litigation. See Securities & Exch. Comm 'n v. Navellier


I(, In response to a question about whether he was worried there may be a legal action "down the road someplace,'
Dr. Torchiana testified that he was "confident that this was going to continue yes." Dr. Slavin testified that based
on MG H's history with the Nina Shervin litigation, he "thought it was more likely that we might be facing litigation
related to" Dr. Burke's concerns and that there was a "possible risk of future litigation." The defendants do not
expound on why they believed litigation was possible due to the ongoing Nina Shervin litigation. See Textron Inc.
& Subsidiaries, 577 F.3d at 29 ("It is not enough to trigger work product protection that the subject matter ofa
document relates to a subject that might conceivably be litigated" [emphasis in original].).


                                                          19
        Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 21 of 23




& Assocs., 2018 WL 6727057 at *4 (D. Mass. 2018) (two-year time lapse between dates of

documents sought and government investigation did not make prospect of litigation anticipated);

Davine v. Golub Corp., 2017 WL 517749 at *3-4 (D. Mass. 2017) (four-year lapse between

purported work product and litigation defeated any claim that documents were created in

anticipation of instant litigation), and cases cited. See also Banneker Ventures, 253 F. Supp. 3d

at 72 (two-year lapse between receipt of letter referencing possible litigation and retention of law

firm to investigate -defendants' actions did not link investigation to anticipation of litigation).

         The defendants have failed to show by a preponderance of the evidence that the Stem

Report was prepared in anticipation oflitigation. Accordingly, the engagement letter, the Stem

Report, and any documents relating to that report are not entitled to work product protection. 17

         IV.      Medical Peer Review Privilege

         Several sections of the redacted Stem Report are labeled as "Peer Review." General

Laws c. 111, §§ 204(a) and 205(b) "provide weighty protection to a medical peer review

committee's work product and materials." Vranos v. Franklin Med Ctr., 448 Mass. 425,434

(2007). See also Board of Registration in Med v. Hallmark Health Corp., 454 Mass. 498, 506

(2009) (§ 204[a] makes "confidential the 'proceedings, reports and records of a medical peer

review.committee"' and§ 205[b] extends most of§ 204[a]'s protections to qualified patient care

assessment materials). The defendants have redacted various portions of the Stem Report

claiming they are protected by the medical peer review privilege. In this decision the court does

not disturb or take issue with those redactions.


17
   The court does not agree with Dr. Burke's argument that, if the work product doctrine applies, the defendants
waived its protection by providing a copy oft he report to Rasky or by disclosing in a generalized manner the
report's findings with the DPH and the public. See United States v. Massachusetts Inst. of Tech, 129 F.3d 681,687
( Ist Cir. 1997) (work product protection not as easily waived as attorney-client privilege; waiver requires disclosing
material in way that is inconsistent with keeping it from adversary). Cf. In re Dayco Corp. Derivative Sec. Litig., 99
F.R.D. 616, 619 (S.D. Ohio 1983) (attorney-client privilege waived only if significant portion of privileged matter
disclosed).


                                                          20
       Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 22 of 23




       Because of the court's conclusions regarding the limited application of the attorney-client

privilege to only those sections redacted as such in the court's version of the Stem Report, and

because the court ruled that the work product doctrine does not apply, the court shall order the

defendants to produce to Dr. Burke a redacted copy of the Stem Report and related documents

including the Attorney Stem engagement letter. The redacted Stem Report to be produced will

contain only those redactions as they currently appear in the court's in camera copy, specifically

sections containing attorney client privileged communications and medical peer review

materials.

                                              ORDER

       For the foregoing reasons, it is hereby ORDERED that Dr. Burke's motion to compel

production of documents relating to Donald Stem's investigation of concurrent surgery at MGH

is ALLOWED INPART AND DENIED IN PART.

    . No later than fourteen {14) days from the date of this decision and order the defendants

shall produce to Dr. Burke a copy of the redacted Stem Report, the Stem engagement letter and

related documents, redacted just as the court's in camera version was, redacted for attorney

client privilege and medical peer review:

       AND

       The court further ORDERS that this production is pursuant to the following court

Protective Order:

        Dr. Burke and his counsel are to keep the redacted Stern Report, engagement letter, and

       related documents CONFIDENTIAL and they are to be used only in connection with this

       litigation. Neither plaintiff nor his counsel, or anyone on his litigation team, are to share

       these documents beyond the plaintiff, his attorneys, experts, and members of his




                                                 21
•         Case 1:15-cv-11890-ADB Document 121-2 Filed 02/03/20 Page 23 of 23




           counsel's firm involved in this litigation unless and until Dr. Burke and his counsel

           obtain an order from this court permitting any further distribution or dissemination of

           these documents. Anyone who receives a copy of the documents shall expressly

           acknowledge, in writing, ("written acknowledgements") that they are aware of this

           confidentiality order and plaintiffs counsel shall be responsible to maintain the written

           acknowledgments until further order of this court;

           Any violation of this protective order by Dr. Burke or his counsel, to maintain the

    confidentiality of these documents shall immediately be brought to the court's attention for

    further action as may be warranted.




    DATED: May 3, 2019




                                                                   - - - -- -- - -- - - - - -




                                                    22
